El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Este recurso se relaciona con el que hemos resuelto en el día de boy, bajo el No. 672. El poder a que allí nos re-ferimos y se calificó por el registrador insuficiente, fué otor-gado en Barcelona, España, en diciembre 22, 1925, y en él Santiago Ferrer y -Matas no sólo compareció por su propio derecho sino además en su carácter de tutor de su hermana incapacitada Angela Ferrer y Matas, según acuerdo que se tomó a ese efecto por el consejo de familia y en el que se le autorizaba la venta en pública subasta, por ser de necesidad y utilidad, de toda participación y derechos que la incapaci-tada tenía en cierta finca urbana, “sita en Puerto Rico, en la villa de Mayagüez.”
El apoderado Antonio Soler y Aymat acudió entonces a la Corte de Distrito de Mayagüez y solicitó a nombre de su mandante la venta en pública subasta, por ser de utilidad y necesidad, de la participación y derechos de que era dueña la incapacitada en la finca referida. La corte accedió a lo solicitado, después de oir prueba oral y documental; se ve-rificó la subasta y obtuvo la buena pro el recurrente y *554otorgada la venta judicial por el márslial, el registrador denegó sn inscripción por el fundamento qne desestimamos en el recurso No. 672 y además, l9, por no constar que haya precedido al nombramiento del tutor español, la declara-ción judicial de que la vendedora era incapaz para admi-nistrar sus bienes; y 29, no acreditarse que se hayan lle-nado en los documentos presentados, los requisitos de ley necesarios en cuanto a la forma y solemnidad exigidos por las leyes de España.
En cuanto al primer motivo, el mandamiento al márshal para la venta del condominio de la incapacitada contiene la orden de la corte inferior, que en lo necesario dice:
“Por cuanto, vista la solicitud jurada en el presente caso presen-tada por el peticionario Don Santiago Ferrer y Matas, mayor de edad y vecino de la ciudad de Barcelona, España, en la cual alega que doña María Angela Ferrer y Matas es mayor de edad, soltera, incapacitada y vecina de la ciudad de Barcelona, España, siendo los parientes más cercanos de dicha incapacitada dentro del cuarto grado civil de consanguinidad y segundo por afinidad, los siguien-tes: Su madre Doña Francisca Matas y Barneset, sus hermanos Don Santiago, Doña Dolores y Doña Emilia Ferrer y Matas y su cuñado Don Primo Pelegrín y Zugasti, todos vecinos de la ciudad de Barcelona, España.
«= « # # * # *
“Por cuanto: alegó asimismo el peticionario que dicha Doña María Angela Ferrer y Matas es incapacitada, habiendo sido el pe-ticionario Don Santiago Ferrer y Matas nombrado su tutor, Don Primo Pelegrín y Sugasti pro-tutor, y los señores Joaquín Puchades Domingo, Don José Ferrán y Tuset, Don Rafael Yilanova y Balash, Don José Mañas Bomvi y Don Joaquín Puchades Aviñó vocales del Consejo de Familia, cuyos cargos aceptaron y se cualificaron debi-damente, habiendo sido nombrado Presidente del Consejo de Fami-lia a Don Joaquín Puchades Domingo, y dicho Consejo de Familia en 7 de diciembre de- 1925 adoptó el acuerdo que se transcribe a continuación:
* * # ■* -» # *
“Por lo tanto, señalada la vista del caso y practicada la prueba documental y testifical, y no habiendo el Fiscal, quien aparece noti-*555ficado de este expediente, becho oposición alguna al mismo, la Corte por la presente declara con lugar dicba solicitud decretando que ia venta del condominio por una quinta parte perteneciente a dicha incapacitada Doña María Angela Ferrer y Matas en la finca des-crita en esta orden,.”
El registrador, calificando la orden de la corte inferior, sostiene que la declaración judicial de la incapacidad de María Angela Ferrer y Matas es un trámite y no una prueba y que se ha debido establecer independientemente dicha incapacidad. No tenemos dudas que el defecto seña-lado afecta a la jurisdicción y ésta es la excepción para que el registrador pueda calificar una resolución judicial sin que sea apreciar sus fundamentos. De la orden aparece que se hizo la alegación de incapacidad de María Angela Ferrer y Matas, pero la corte no- hace declaración alguna en relación con tal incapacidad.
En relación con el último motivo, el registrador no señala las formalidades que han dejado de cumplirse en los documentos otorgados en España y que han sido presentados al Registro, y por nuestra parte no hemos encontrado nada en ese particular que impida la inscripción.
Por todo lo cual debe confirmarse la nota del registrador por el solo motivo de no aparecer acreditada la incapaci-dad de María Angela Ferrer y Matas.